Citation Nr: 0511574	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1982.  

The veteran also reported duty at Fort Drum Army Reserve from 
June 1982 to July 1983 and the Delaware Army National Guard 
from April 1984 to March 1986. While periods of active and 
inactive duty for training have not been verified, this is 
not required as there is no contention or argument that these 
periods are involved in the onset of the disorders at issue.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Wilmington, Delaware Regional Office 
(RO).  In June 1998, a hearing was held at the RO before a 
local hearing officer.  A transcript of the hearing is of 
record.  Although the veteran requested a Travel Board 
hearing in his July 1997 Substantive Appeal (VA Form 9), he 
subsequently withdrew this request in an October 1999 
Statement in Support of Claim (VA Form 21-4138).  See 
38 C.F.R. § 20.704(e) (2004).

The Board recently granted the veteran's motion to 
advance his case on the docket, based on financial hardship.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

This case has twice been remanded by the Board, in November 
1999 and February 2004.  Unfortunately, for the reasons 
explained below, the both claims must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The veteran reported duty at Fort Drum Army Reserve from June 
1982 to July 1983 and the Delaware Army National Guard from 
April 1984 to March 1986.  As the records show, a Fort Drum 
medical clinic records search came up negative and the 
Delaware Army National Guard reported that the veteran's 
medical records were not available. Thus, other than the 
service medical records (SMRs) on file, it appears that no 
additional records of any medical treatment during the 
veteran's active service can be obtained.

The veteran's service medical records (SMRs) show no 
complaints of, treatment for or diagnosis of a 
gastrointestinal disorder or a psychiatric disorder during 
service.  An April 1979 treatment record showed that the 
veteran complained of abdominal pain for about three weeks 
and he was given medication and told to return when needed.  
There is no indication that any additional treatment was 
rendered.  A March 1982 Disposition Form (DA Form 2496) found 
that, based on a review of the veteran's health records, a 
separation examination was not required.  An April 1982 
Physical Data and Aptitude Test Scores Upon Release From 
Active Duty (DA Form 1811) found that the veteran was 
physically qualified for separation or reenlistment without 
reexamination, provided that reenlistment was within 6 months 
and he did not acquire new diseases or injuries while not in 
service.

A December 1983 National Guard enlistment examination 
indicated that the veteran's abdomen and viscera, as well as 
all other systems, were normal.  The psychiatric examination 
was also normal at this time.  In the contemporaneous report 
of medical history, the veteran indicated that he did not 
have and had never had frequent indigestion, stomach, liver, 
or intestinal problems, depression, or nervousness, and was 
in good health and taking no medications.

The veteran reported that around 1990 he got a job at the 
Chase Company and he saw a psychiatrist and began taking 
antidepressive medications because he was having terrible 
anxiety attacks.  At the June 1998 RO hearing, he also 
reported he was seen in April 1979 for his stomach pain and 
it was an ongoing thing.  He reported that he had to get 
medication at least every two months and would take 
medication almost every day.  The veteran indicated that he 
was never given a diagnosis, but remembered a burning in his 
stomach like heartburn.  He reported that he was seen in 1983 
at the VA Medical Center, Wilmington, Delaware for his 
stomach.  He also stated that a private medical doctor saw 
him for his stomach.

Multiple records dated in the 1990's are on file. Recorded 
assessments include major depression, anxiety attacks, panic 
attacks, peptic ulcer, a virus in the lining of the stomach, 
and gastrointestinal reflux disease. He has, over that time, 
received gastrointestinal medication.

The veteran's January 1997 claim was for a septic ulcer, 
subsequently termed a gastrointestinal disorder, and 
"associated stress," subsequently termed an acquired 
psychiatric disorder.

A February 1997 stomach examination did not contain an 
opinion as to the nature or etiology of the veteran's claimed 
gastrointestinal disorder.  A February 1997 VA psychiatric 
examination, which also considered the veteran's claimed 
gastrointestinal disorder, noted that the veteran had 
symptoms of gastroesophageal reflux disorder; this appears to 
have been based on history given by the veteran as opposed to 
clinic records, as the VA examiner wrote that he did not have 
the relevant VA Medical Center (VAMC) records.  There is also 
no indication that the examiner reviewed the veteran's claims 
file.  The examiner concluded that the veteran was going 
through a major depressive episode that was directly 
connected to his continuing gastrointestinal symptoms that 
began in service.

Because the February 1997 conclusion was not based on 
clinical records, but, rather, of medical history given by 
the veteran, the Board remanded the claims for appropriate 
medical opinions as to the etiology of both disorders.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

Unfortunately, neither the November 2004 VA psychiatric 
examination nor the December 2004 VA gastrointestinal 
examination opined as to the etiology of the veteran's 
claimed disorders, including whether either was related to 
service, or whether the psychiatric disorder was related to 
the gastrointestinal disorder.

The gastrointestinal examiner stated that the veteran's 
abdominal pain was probably due to recurrent peptic ulcer 
disease or gastritis.  The examiner noted that the veteran 
stated that his symptoms began in service, but wrote: "I was 
unable to find the record of his medical problems in the 
service in the claims folder."  The gastrointestinal 
examiner apparently misunderstood the examination 
instructions, believing that he could only render an opinion 
if there was a specific reference in the SMRs to a 
gastrointestinal disorder.  Although service connection may 
be established by showing a chronic disorder in service or 
continuity of symptomatology, it may also be shown for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
this case, there is a diagnosis of a gastrointestinal 
disorder and an indication that it may be associated with 
service, in particular the April 1979 abdominal pain the 
veteran experienced in service, even though this abdominal 
pain was not diagnosed as a gastrointestinal disorder at the 
time.  It is for a physician and not the Board to determine 
whether, taking into account all of the evidence cited above, 
as well as the remaining evidence in the claims folder, there 
is a relationship between the current gastrointestinal 
disorder and the veteran's military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2004) (VA will 
obtain an examination or opinion if the evidence reflects the 
existence of current disability or persistent or recurrent 
symptoms of disability that may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim); Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board cannot make its own independent 
medical determinations).

The psychiatric examiner diagnosed the veteran with major 
depression, recurrent, but did not did not opine as to the 
etiology of the veteran's depression, or explain why he did 
not do so.  In addition, he did not address whether the 
veteran's depression may be related to his gastrointestinal 
disorder, as claimed.

Finally, the Board notes that the veteran did not appear for 
his scheduled EGD procedure as a follow-up to the VA 
gastrointestinal examination.  The veteran is hereby advised 
that failure to report to any scheduled VA examination, 
without good cause, may well result in a denial of his claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization and death of an immediate family member.  Id.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records relating to his 
gastrointestinal disorder and psychiatric 
disorder since June 2002, including, but 
not limited to, those of the Wilmington, 
Delaware VAMC.  Any records obtained 
should be associated with the other 
evidence in the claims file.

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA gastrointestinal examination to 
determine the nature and etiology of his 
gastrointestinal disorder.  Inform the 
veteran of the date and time of the 
examination and advise him of the 
consequences of failure to appear for it.  
See 38 C.F.R. § 3.655 (2004).  The claims 
folder must be made available to the VA 
examiner and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done, including, if deemed 
necessary, an EGD procedure, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate the nature 
of the veteran's gastrointestinal 
disorder and whether it is at least 
as likely as not that such disorder is 
related to the April 1979 abdominal pain 
the veteran experienced during service, 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Also, schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his depression or 
any other identified psychiatric 
disorder.  Inform the veteran of the date 
and time of the examination and advise 
him of the consequences of failure to 
appear for it.  See 38 C.F.R. § 3.655 
(2004).  The claims folder must be made 
available to the VA examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's depression or any other 
identified psychiatric disorder is 
related to his gastrointestinal disorder 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
submitted and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories. When this development has been 
completed, and if any benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case (SSOC). 

The veteran need take no further action until he is further 
informed.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

